The plaintiff brought this action to have himself declared the beneficial owner of certain lands, the purchase price of which was paid by him, and which are alleged to have been held in trust for him by Addie Nesby, now deceased, and of which the legal title had become vested in the defendants as heirs at law. He sought to have the defendants convey the lands to him in termination of the trust. *Page 760 
Upon the hearing in this Court, it developed that the statute of limitations had been pleaded and that the jury answered that issue favorable to the plaintiff, although it appears in the record of the judgment that the issue was answered otherwise. However, both parties admitted that the recital of the answer to that issue in the judgment on this point was erroneous. If the error occurs in the original judgment as signed and docketed, it may be corrected on motion.
There was sufficient evidence to take the case to the jury, and we perceive no error in the trial justifying interference with the result. Since there is no new principle of law involved, no formal opinion is necessary.
We find
No error.